DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. The detail is greatly discussed below in the body of the claim rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the sixth optical waveguide" in line 3.   Claim 17 depends on claim 5, and there are only first, second, and sixth optical 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 5-8, 10-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 10,365,435 to Karimelahi et al in view of USPUB 2016/0246009 to Jiang.
 	 Re claims 5-8, and 10-14, Karimelahi shows in fig. 6 a layout of using the surface grating coupler (see tapered section in fig. 3) to test a Mach-Zehnder modulator (optical circuit, see column 11, lines 44-end; semiconductor
material). See column 13, lines 11-55 for the photodiode.  Karimelahi disclose every aspect of claimed invention except for the detailed waveguide structures of the optical circuit. 
 	Jiang shows the claimed detailed waveguide structures of the optical circuit (see fig. 1) including a grating coupler 152 connected to the input optical waveguide 110 via s spot size converter (tapered portion); and a photodiode 120 optically connected to the output optical waveguide via a second spot size converter (tapered portion). 
 	 It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Karimelahi’s device to include the detailed waveguide structure of the optical circuit as shown in Jiang’s reference for the purpose of higher coupling efficiency between the waveguide and the optical fiber of the device as needed (see ¶0005). It is clear this would improve the device.

Re claim 11, Jiang shows a input waveguide 162 coupled to an optical circuit 163 and an waveguide 181 (fourth waveguide) is coupled to the input waveguide; and an output waveguide 162 coupled to an optical circuit 163 and an waveguide 182 (fifth waveguide).  Karimlahi and Jiang disclose every aspect of claimed invention except for the claimed comparison of the core size of the waveguides.  Note that Jian shows in fig. 7 that all waveguides have similar cross-sectional size.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to have the same size of the core size of the waveguides for the purpose of higher coupling efficiency.  It is clear this would improve the device.
 Re claims 8 and 14, Karimlahi and Jiang show every aspect of claimed mvention except for the claimed range. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to mclude the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. Inre Aller, 105 USPQ 233.

Re claim 13, Jiang further shows in fig. 5 and 7 that the chip-plane is separately formed, therefore it is inherent that the waveguide coupled to the chip-plane should be cut before.
Re claim 16, Karimlahi shows in column 12, lines 1-14 that SOI substrate is used.  SOI substrate comprises silicon-insulator-silicon substrate.  
Re claim 17, Jiang shows in fig. 3 that the tapered zone of the spot converter has a sixth optical waveguide having a cross-sectional size of the core decreases as distance from the photodiode increases.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimlahi in view of Jiang, and further in view of USPUB 2019/0280146 to Baudot et al.
Karimlahi and Jiang disclose every aspect of claimed invention except for the germanium photodiode. Baudot shows a germanium photodiode 222 for the purpose of faster transfer speed (see ¶0006 of Baudot). It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the germanium photodiode as shown in Baudot’s reference for the purpose of faster transfer speed. Itis clear this would improve the device.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/ELLEN E KIM/Primary Examiner, Art Unit 2883